IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROY O. DANIELS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1912

DEPT. OF CORRECTIONS,

     Respondent.
___________________________/

Opinion filed November 3, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Roy O. Daniels, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Marcus O. Graper, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROWE, MAKAR, and KELSEY, JJ., CONCUR.